UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Case No. 374° : 5

3219-ce. COO7 DMC.
RELEASE ORDER NO.

Plaintiff,

 

Vv.
Edgar Rodrigu ez Varga =
ORDER FOR RELEASE OF
PERSON IN CUSTODY

Defendant.

TO: UNITED STATES MARSHAL:

This is to authorize and direct youtorelease / dga rc Ro dr igile Varaa a

, Case No. 3! [S-m i -002-4 Hn :

Charge 43 CFR R3h5. /- Y(byQ), Cultivatira monufa ceria oc Avety outing

ACorttolled cubstance on Kdderal l&nd S
from custody subject to the conditions contained in the attached "Notice to Defendant Being

 

Released" and for the following reasons:
Release on Personal Recognizance

Bail posted in the sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

X_(Other) De Lend an+ is re lea secl Ye a

 

This release order is not effective until the defendant has signed and

understands the attached "Notice to Defendant Being Released".

Issued at_Red&i Lo, (ian ened on (Yetcher Ix, JOI9,

4 at_ DL OO am@m>
n

ited States District Judge or
United States Magistrate

 

Original - U.S. Marshal
